                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                         Case No. 17-cr-03050-AJB

                                       Plaintiff,
                      vs.
                                                         JUDGMENT OF DISMISSAL
HENRY CORTEZ,
 
                                    Defendant.

       

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or

☐     the Court has dismissed the case for unnecessary delay; or

☒     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Information:
      8:1324(a)(1)(A)(ii), (v)(II), (a)(1)(B)(i) – Transportation of certain aliens for financial
      gain and aiding and abetting




Dated: 4/11/2019                                     
                                                    Hon. Jill L. Burkhardt 
                                                    United States District Judge
       
